Citation Nr: 1453952	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-17 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA), North Florida/South Georgia Veterans Health System 


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical services rendered at Jacksonville Naval Hospital on September 10, 2011.  


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to December 1984 and from December 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 decision of North Florida/ South Georgia Veterans Health System, which disapproved a claim for payment of unauthorized care at Jacksonville Naval Hospital on September 10, 2011.  


FINDINGS OF FACT

1. The Veteran is service-connected with a combined 70 percent rating for: status post-operative degenerative disc disease (DDD) of the lumbosacral spine, 60 percent disabling; fungus infection of the feet, 10 percent disabling; left wrist injury with spurring of the ulnar head, 10 percent disabling; tinnitus, 10 percent disabling; and bilateral hearing loss, noncompensable.    

2.  Treatment at Jacksonville Naval Hospital on September 10, 2011, was not previously authorized.

3.  Care or services rendered to the Veteran on September 10, 2011, were for an adjudicated service-connected disability.

4.  Care or services were rendered in a medical emergency of such nature that the Veteran, a prudent layperson, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

5.  VA facilities were not feasibly available.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized medical services rendered at Jacksonville Naval Hospital on September 10, 2011, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  However, in this decision, the Board grants entitlement to reimbursement for the cost of unauthorized services rendered at Jacksonville Naval Hospital on September 10, 2011, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to payment or reimbursement for the services rendered at Jacksonville Naval Hospital on September 10, 2011.  While the Veteran does not contend that the services were previously authorized in advance by VA, he does maintain that a VA facility was not feasibly available at the time of care.  Specifically, he asserts that he was visiting family in Jacksonville, Florida, and that as he was from California, he was unfamiliar with the area and the Jacksonville Naval Hospital was the nearest facility and only a few miles from his family's house.  He claims that such care was rendered in a medical emergency, i.e. the pain was so severe he could not get out of bed or drive himself to seek treatment.  

Having carefully considered the Veteran's contentions in light of the record and the applicable law, the Board agrees with the Veteran and shall grant the claim. 

The Veteran is service-connected with a combined 70 percent rating for: status post-operative DDD of the lumbosacral spine, 60 percent disabling; fungus infection of the feet, 10 percent disabling; left wrist injury with spurring of the ulnar head, 10 percent disabling; tinnitus, 10 percent disabling; and bilateral hearing loss, noncompensable.    

The Veteran sought emergency room treatment for severe low back pain and thus, the care he received was rendered for an adjudicated service-connected disability (status post-operative DDD of the lumbosacral spine). 

It is evident that the care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).  The Board notes that 38 C.F.R. § 17.1002, one of the regulations implementing the Veterans Millennium Health Care and Benefits Act, also defines emergency services.  See 38 C.F.R. § 17.1002(b).  This definition has been incorporated in 38 C.F.R. § 17.120.

Under 38 C.F.R. §§ 17.120, 17.1002, emergency services exist where treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. §§ 17.120(b), 17.1002(b).

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In this case, the Veteran stated that he was unable to get out bed or drive himself to seek treatment.  Upon arrival at the emergency room, the Veteran was triaged and assessed as "emergent" by medical personnel at the Naval Hospital.  Based on the foregoing, the Board concludes that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Thus, the remaining question is whether VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

"Feasibly available" is not defined in the relevant statute or regulation.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. 
§ 17.53 state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).

In this case, the evidence of record does not establish that a VA medical facility was feasibly available to provide the Veteran with medical treatment on September 10, 2011.  The Board takes judicial notice that September 10, 2011, fell on a Saturday and that the nearest VA facility was the Jacksonville VA Outpatient Clinic.  The Board takes further notice that the posted hours of operation for the clinic were Monday through Friday (closed on Saturday) and the next nearest VA facilities were in either Gainesville or Lakeside, the distance of which from his family's home in Jacksonville was not feasible in light of the Veteran's severe pain and immobility.  Based on the foregoing evidence, the Board concludes that a VA medical facility was not feasibly available to provide the treatment in question.  

Accordingly, the Board must find that the Veteran is eligible to receive reimbursement for the reasonable value of the treatment in question under the provisions of 38 U.S.C.A. § 1728.  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to payment or reimbursement for unauthorized medical services provided at Jacksonville Naval Hospital on September 10, 2011, is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


